DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 1, 2022 was received. Claims 1-6, 9-16 and 18 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 2, 2022.

Claim Interpretation
The claims were amended such that they no longer invoke 35 USC 112(f).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Ko et al. (US 2006/0266792) in view of Yu et al. (US 2013/0140713) and Uzoh et al. (US 2017/0200711) on claims 1-6 and 10-16 are withdrawn because Applicant amended claims 1 and 12 to require more specific structural elements as well as a specific plasma composition.
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Yu et al., Inamoto et al. (US 2009/0145546) and Hayes (US 5,681,757).
Regarding claims 1 and 12: Ko et al. discloses a die bonding apparatus which includes a wafer table (71) which is a chuck for supporting the die (74), a substrate conveyor (30) for supporting the substrate (11), a die bonder (67) which is a plate that picks up the die (74) which is a second substrate via suction and moves it to the substrate (11) in order to bond it onto the substrate (11), an adhesive providing unit (61) which provides a liquid adhesive (62) onto the bonding area of the substrate (11), and a plasma cleaning device (16) that cleans the substrate (pars. 36-41, 46, figures 2-4).
Ko et al. fails to explicitly disclose that the adhesive providing unit applies a liquid including water, that it is a piezoelectric jetting head, that the die bonder uses vacuum suction, or that the plasma device applies an atmospheric plasma containing hydrophilic radicals of either hydrogen or hydroxyls to the die. However, Yu et al. discloses a similar die bonding apparatus in which the liquid used to bond the die is water or a diluted adhesive (par. 21). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use water for the bonding adhesive as taught by Yu et al. in the apparatus of Ko et al. because Yu et al. teaches that water is a functional equivalent to adhesive for the purposes of bonding a die and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Ko et al. and Yu et al. still fail to disclose that the plasma device applies a plasma containing hydrogen or hydroxyl radicals to the bonding surface of the die before bonding it to the substrate. However, Inamoto et al. discloses a similar bonding system in which a plasma irradiating means (7) applies an atmospheric plasma (8) to the held device (1) to be bonded where the plasma (8) includes hydrogen gas radicals (pars. 16-17, 42, figures 1-2, 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar plasma irradiating means as taught by Inamoto et al. in the apparatus of Ko et al. to prepare the bonding surface because Inamoto et al. teaches that this helps clean the surfaces of any oxides or residue which enhances the bonding force, while preventing known problems from plasma exposure from occurring (pars. 2-8, 11). 
	Inamoto et al. further discloses that the device is held by a suction head (2) having a suction surface (17) connected to a gas suction port (19) with suction means which is a vacuum means (par. 47, figures 2-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum suction plate as taught by Inamoto et al. as the generic suction plate of Ko et al. because simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 
	Ko et al., Yu et al. and Inamoto et al. still fail to explicitly disclose that the adhesive providing unit is a piezoelectric liquid jetting head. However, Hayes discloses a similar die bonding apparatus having a printhead array actuated by piezoelectric actuators serve the purpose of dispensing the die bonding adhesive (col. 2 lines 30+, col. 3 lines 1-22). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a piezoelectric print head as taught by Hayes rather than the generic adhesive providing unit of Ko et al. because Hayes teaches that this allows for more controlled adhesive placement which allows for more optimal bonding lines that have more uniform thickness and distribution enhancing the bond (col. 3 lines 1-22).
Regarding claims 2 and 13: Ko et al. teaches that the die bonder (67) moves the die (74) onto the substrate (11) with a force as a pre-bonding step before initiating a thermocompressing bond (par. 67, figure 4). 
Regarding claims 3 and 14: Ko et al. teaches that the die (74) is subsequently bonded to the substrate (11) by initiating a thermocompressing bond utilizing a first heater (69) in the bonding head (67) and a second heater (33) in the substrate support conveyor (30), such that the bonding chamber in which this heating takes place can be considered a heating chamber (pars. 46, 49, figure 4). 
Regarding claims 4, 6, 15 and 16: Ko et al. and Inamoto et al. show that the plasma means (7) is located between the die stage and the bonding stage and forms the plasma (8) at the top such that it overlaps the path of the die (see Inamoto et al. figure 4). 
Regarding claim 5: Ko et al. discloses cleaners (16, 46) which use plasma via ionization to clean the substrates (11) prior to bonding (par. 36, 61, figure 3). Ko et al. however fails to explicitly disclose that the die (74) is cleaned at a cleaning unit between the wafer table (71) and the plasma device. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cleaners (16, 46) such that they are used on both parts of the bonding surface, i.e. the substrate and die, because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). Furthermore, it would have been obvious to try placing the cleaner between the wafer table and the plasma means because trying from a finite number of simple solutions and/or simple rearrangement of parts is not considered to be a patentable advance (MPEP 2143, MPEP 2144.04)
Regarding claim 10: Ko et al. discloses that the adhesive provider (63) forms a pool of adhesive or water (62) directly on the area of the substrate (11) to which the die (74) is bonded (see figure 4). 
Regarding claim 11: Ko et al. discloses a transfer rail (31) which is arranged along the direction of transfer of the substrate (11) which moves the substrate (11) between an area below the adhesive provider (63) and a retreat area distant from the adhesive provider (63) (par. 33, figure 3). Ko et al. fails to explicitly disclose the opposite arrangement, that the adhesive provider (63) has a rail and moves towards or away from an area above the substrate (11). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive provider (63) to be movable along a rail towards or away from engagement above the substrate (11) because making an element portable or adjustable is not considered to be a patentable advance (MPEP 2144.04) and Ko et al. teaches transfer rails (31) which are known elements to facilitate movement of semiconductor processing elements (figure 4). 

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Yu et al., Inamoto et al. as applied to claims 1-6 and 10-16 above and further in view of Kojio et al. (US 2015/0096651).
Regarding claims 7-8 and 17: Ko et al. and Inamoto et al. combine to teach a plasma device but fail to explicitly disclose a detector which detects the presence of the die within the plasma or a controller which stops/starts operation of the plasma when the die is or is not located within the plasma zone. However, Kojio et al. discloses a similar die bonding apparatus which includes a plasma processing unit (20) having a plasma head (36) for generating the plasma zone connected to a plasma head moving mechanism (40) and a substrate recognition camera (114) which works with a controller to stop operation of the apparatus if the substrate is not present within the view of the camera (pars. 33, 39-40, 101, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a plasma processing unit similar to that of Kojio et al. for the apparatus of Ko et al. because Kojio et al. shows that this is a functionally equivalent plasma mechanism for applying a plasma to a semiconductor component prior to bonding, and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143, 2144.06). 
Regarding claim 9: Ko et al. shows that the plasma cleaning device (16) is held stationary while the workpiece moves through its plasma zone (figures 2-3), where stationary can be considered a speed lower than the transfer of the workpiece (i.e. a speed of zero). One of ordinary skill in the art in the combination above would recognize that the plasma cleaning device of Ko et al. is still functional when the workpieces moves through it and it is held stationary, so the combined plasma device would also be held stationary during processing by its moving mechanism.
Regarding claim 18: Ko et al. discloses a transfer rail (31) which is arranged along the direction of transfer of the substrate (11) which moves the substrate (11) between an area below the adhesive provider (63) and a retreat area distant from the adhesive provider (63) (par. 33, figure 3). Ko et al. fails to explicitly disclose the opposite arrangement, that the adhesive provider (63) has a rail and moves towards or away from an area above the substrate (11). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive provider (63) to be movable along a rail towards or away from engagement above the substrate (11) because making an element portable or adjustable is not considered to be a patentable advance (MPEP 2144.04) and Ko et al. teaches transfer rails (31) which are known elements to facilitate movement of semiconductor processing elements (figure 4). 

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Uzoh et al. fails to teach a plasma which generates radicals including hydrogen or hydroxyls.
In response:
Applicant’s arguments are moot because they do not refer to the newly cited Inamoto et al. reference which does teach these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
7/27/22

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717